Proceeding pursuant to CPLR article 78 to review a determination, dated May 29, 1973, which, after a hearing, dismissed petitioner from his position as a bus operator. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination is supported by substantial evidence on the record as a whole. The admissions attributed to petitioner by respondent’s witness, when considered in the context of the accusations to which they replied, were not so general as to be without probative value. Hopkins, Acting P. J., Martuscello, Margett, Rabin and Hawkins, JJ., concur.